LEWIS, J.
I concur in the result, but for other reasons than those expressed in the majority opinion.
Application was made on behalf of defendant for the sum of $350, the balance due her attorney, and for the further sum of something over $200 .to reimburse parties who had advanced money for expenses incurred at the first trial. The court ordered the husband to pay the wife’s attorney the sum of $250 for past services, and $150 for services to be performed in connection with the second trial. It does not seem to me the showing justifies a holding that the $250 was allowed for the purpose of continuing the action. The court’s order allowed $150 for that express purpose, but the $250 ordered paid to the wife’s attorney was for the purpose of compensating him for services already performed, and not for securing the further prosecution of the action, nor for the purpose of preventing him from withdrawing from the case. The order of the court was justified by G. S. 1894, § 4799, which provides that such application and order may be made at any time pending the action or before its final termination in a judgment.
Indeed, the court would be better able to judge as to the amount of expenses incurred and the wife’s ability to meet the same, in whole or in part, after the matter has been wholly litigated than before. The important thing for the court’s determination is the necessity for and the amount of such allowance. The time of the application and allowance is not fixed by the *408statute, and may be determined, in the court’s discretion, at any time before entry of judgment.